                          Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 1 of 45 Page ID #:610



                                    1
                                        JOHN C. MANLY, Esq. (State Bar No. 149080)
                                    2   VINCE W. FINALDI, Esq. (State Bar No. 238279)
                                        ALEX E. CUNNY (State Bar No. 291567)
                                    3   JANE E. REILLEY (State Bar No. 314766)
                                        MANLY, STEWART & FINALDI
                                    4   19100 Von Karman Ave., Suite 800
                                        Irvine, CA 92612
                                    5   Telephone: (949) 252-9990
                                        Fax: (949) 252-9991
                                    6
                                        Attorneys for Plaintiff, MCKAYLA MARONEY
                                    7

                                    8
                                                            UNITED STATES DISTRICT COURT
                                    9
                                              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                   10

                                   11
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12    MCKAYLA MARONEY, an                  Civil Case No. 2:18:cv-03461-JLS-KESx
                                         individual.
   Telephone: (949) 252 -9990
     Irvine, California 92612
      ATTORNEYS AT LAW




                                   13                                         [The Honorable Josephine L Staton]
                                                    Plaintiff,
                                   14                                         DECLARATION OF ALEX E.
                                              v.                              CUNNY IN SUPPORT OF
                                   15                                         PLAINTIFF MCKAYLA
                                         MICHIGAN STATE UNIVERSITY, a MARONEY’S EX PARTE
                                   16
                                         Michigan Entity of Form Unknown; and APPLICATION FOR AN ORDER
                                         UNITED STATES OLYMPIC                ADVANCING PLAINTIFF’S
                                   17    COMMITTEE, a Business Entity of      DISCOVERY MOTION TO
                                         form unknown; USA GYMNASTICS, COMPEL DEPOSITION OF STEVE
                                   18    an Indiana Business Entity of Form   PENNY
                                         Unknown; LARRY NASSAR, an
                                   19    individual and DOES 1 through 500.
                                                                              Complaint filed: December 20, 2017
                                   20                 Defendants.             Judge:      Honorable Karen E. Scott
                                                                              Courtroom: 6D
                                   21

                                   22

                                   23   ///
                                   24   ///
                                   25   ///
                                   26   ///
                                   27   ///
                                   28   ///
                                                                    1
                                              [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE
                                          APPLICATION FOR AN ORDER ADVANCING PLAINTIFF’S MOTION
                                                 TO COMPEL THE DEPOSITION OF STEVE PENNY
                          Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 2 of 45 Page ID #:611



                                    1                       DECLARATION OF ALEX E. CUNNY
                                    2         I, ALEX E. CUNNY, hereby declare:
                                    3         1.     I am an attorney duly licensed to practice law in the State of
                                    4   California. I am an attorney with Manly, Stewart & Finaldi, attorneys of record for
                                    5   MCKAYLA MARONEY (hereinafter, the “Plaintiff”), in the above-entitled matter.
                                    6   I am personally familiar with the facts of this case and the contents of this
                                    7   Declaration, and if called upon, could and would competently testify as to its
                                    8   contents.
                                    9         2.     This Declaration is made in support of the Plaintiff’s Ex Parte
                                   10   Application for an Order Advancing Plaintiff’s Motion to Compel (Pursuant to
                                   11   Local Rule 37-1) the Deposition of Defendant Stephen “Steve” Penny (“Penny”),
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12   prior to November 21, 2018, such that the deposition can be used for the
   Telephone: (949) 252 -9990
     Irvine, California 92612
      ATTORNEYS AT LAW




                                   13   Oppositions to pending Motions to Dismiss by Defendants Penny and the United
                                   14   States Olympic Committee (“USOC”)
                                   15         3.     On October 31, 2018, Plaintiff’s counsel sent a draft Joint Stipulation
                                   16   pursuant to Local Rule 37-2.2 to counsel for Penny, regarding the failure of Penny
                                   17   to appear for deposition, along with the documents that are believed to be attached
                                   18   to that Joint Stipulation. Plaintiff’s counsel requested that Penny’s portion of the
                                   19   Joint Stipulation be completed as soon as possible, in light of the extreme time
                                   20   constraints regarding the November 21, 2018 deadline to oppose Penny’s and
                                   21   USOC’s Motions to Dismiss under FRCP 12(b)(2). Subsequently, on November 1,
                                   22   2018, counsel for Plaintiffs called counsel for Penny, regarding agreement that an
                                   23   informal discovery conference would not resolve the issues herein, and it was
                                   24   reiterated that time was of the essence in completing the Joint Stipulation. Upon
                                   25   receipt of Penny’s portion of the Joint Statement, Plaintiff’s counsel will finalize
                                   26   and file as soon as practicable, in order to have the discovery issue properly before
                                   27   the Court.
                                   28         4.Plaintiff’s counsel met-and-conferred with counsel for Penny,
                                                                         2
                                             [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE
                                         APPLICATION FOR AN ORDER ADVANCING PLAINTIFF’S MOTION
                                                TO COMPEL THE DEPOSITION OF STEVE PENNY
                          Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 3 of 45 Page ID #:612



                                    1   regarding Penny’s refusal to sit for deposition, on several occasions. First, on
                                    2   October 18, 2018, after Ms. Matthai indicated that Penny would not be produced
                                    3   for deposition on October 23, 2018, several emails ensued requesting that Penny
                                    4   appear at deposition. See Exhibit “1” infra. He did not. On October 23, 2018, a
                                    5   certificate of non-appearance was taken and Plaintiff’s counsel placed the
                                    6   Plaintiff’s position on-the-record, as did counsel for Penny. At that time, Penny’s ex
                                    7   parte Application for a 5th Amendment Stay was still pending. On October 26,
                                    8   2018, the Court denied the ex parte application for a stay without prejudice. Shortly
                                    9   thereafter, on the same day, Plaintiff’s counsel, again, requested dates for Penny’s
                                   10   deposition, to which counsel for Penny again refused to provide dates. On Monday
                                   11   October 29, 2018, Plaintiff’s counsel sent an e-mail to counsel conferring about
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12   Penny’s deposition, and yet again, requesting a date for the deposition to proceed
   Telephone: (949) 252 -9990
     Irvine, California 92612
      ATTORNEYS AT LAW




                                   13   (otherwise an ex parte application would have to be set). See Exhibit “2” infra. The
                                   14   next day, again, Penny’s counsel refused to have Penny appear at deposition, and
                                   15   sent a letter mentioning his own ex parte Application to move out the due date of
                                   16   his 12(b)(2) motion. See Exhibit “3” infra. Plaintiff’s counsel sent another, lengthy,
                                   17   meet-and-confer email on October 30, 2018, explaining Plaintiff’s position, and
                                   18   indicating that Penny’s counter-application (mentioned in the October 29, 2018
                                   19   letter) was going to be opposed. As such, Plaintiff’s counsel engaged in extensive
                                   20   meet-and-confer efforts which resulted in the parties having a genuine dispute.
                                   21   Thus, Plaintiff’s counsel believes that Local Rule 37-1 has been fully satisfied.
                                   22         5.     Plaintiff’s counsel’s assistance checked with the Court, and discovery
                                   23   matters are heard on Tuesdays. November 6, 2018 is currently unavailable, so the
                                   24   next regularly scheduled hearing on a discovery motion would be November 13,
                                   25   2018, only about 8 days before Plaintiff’s Oppositions to 12(b)(2) motions are due,
                                   26   and not within the 14-day period to provide supplemental briefs under Local Rule
                                   27   37-2.2.
                                   28         6.Prior to it being stated by Penny’s counsel that Penny would not
                                                                           3
                                             [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE
                                         APPLICATION FOR AN ORDER ADVANCING PLAINTIFF’S MOTION
                                                TO COMPEL THE DEPOSITION OF STEVE PENNY
                          Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 4 of 45 Page ID #:613



                                    1   appear for deposition, Plaintiff’s counsel expected to obtain his testimony prior to
                                    2   the due date of the Plaintiff’s Oppositions to 12(b)(2) Motions on November 21,
                                    3   2018.
                                    4           7.    Attached hereto as Exhibit “1” is a true and correct copy of e-mail
                                    5   chain between counsel from October 9, 2018 when Counsel for Penny agreed to
                                    6   produce Penny for deposition, until October 26, 2018, after the Court’s Order
                                    7   regarding Penny’s ex parte Application was served.
                                    8           8.    Attached hereto as Exhibit “2” is a true and correct copy of the e-mail
                                    9   chain between counsel from October 29, 2018 to October 30, 2018, conferring
                                   10   about the deposition of Penny.
                                   11           9.    Attached hereto as Exhibit “3” is a true and correct copy of the letter
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12   sent to Plaintiff’s counsel on October 30, 2018 regarding the deposition of Steve
   Telephone: (949) 252 -9990
     Irvine, California 92612
      ATTORNEYS AT LAW




                                   13   Penny.
                                   14           10.   Attached hereto as Exhibit “4” is a true and correct copy of the Court’s
                                   15   August 2, 2018 Order regarding USOC’s and the Karolyi Defendants’ attempt to
                                   16   stay discovery.
                                   17           11.   Attached hereto as Exhibit “5” is a true and correct copy of the Court’s
                                   18   October 26, 2018 Order Denying Without Prejudice, Penny’s Ex Parte Application
                                   19   for a 5th Amendment Stay.
                                   20           12.   Attached hereto as Exhibit “6” is a true and correct copy of the e-mail
                                   21   communications between Steve Penny and Alan Ashley of the United States
                                   22   Olympic Committee, produced by USA Gymnastics.
                                   23           13.   Attached hereto as Exhibit “7” is a true and correct copy of the
                                   24   indictment of Steve Penny.
                                   25           14.   Attached hereto as Exhibit “8” is a true and correct copy of a
                                   26   screenshot from the website of USA Gymnastics regarding the Karolyi Ranch being
                                   27   a USOC Training Site. This screenshot was obtained on or around February 22,
                                   28   2017.
                                                                   4
                                             [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE
                                         APPLICATION FOR AN ORDER ADVANCING PLAINTIFF’S MOTION
                                                TO COMPEL THE DEPOSITION OF STEVE PENNY
                          Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 5 of 45 Page ID #:614



                                    1         15.    Attached hereto as Exhibit “9” is a true and correct copy of the USOC
                                    2   Olympic Training Site Designation Plan.
                                    3         16.    Attached hereto as Exhibit “10” is a true and correct copy of the
                                    4   Certificate of Non-Appearance obtained for the scheduled deposition of Steve
                                    5   Penny.
                                    6         17.    Attached hereto as Exhibit “11” is a true and correct copy of the
                                    7   Stipulation to Continue Briefing and Hearing Dates on the USOC’s and Penny’s
                                    8   Motions to Dismiss.
                                    9

                                   10         I hereby declare under penalty of perjury under the laws of the state of
                                   11   California that the foregoing is true and correct.
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12
   Telephone: (949) 252 -9990
     Irvine, California 92612
      ATTORNEYS AT LAW




                                   13         Executed this November 2, 2018 at Irvine, California.
                                   14

                                   15                                           By:    _____________________________
                                                                                       ALEX E. CUNNY, Esq.,
                                   16                                                  Declarant
                                   17

                                   18

                                   19

                                   20
                                   21

                                   22

                                   23

                                   24

                                   25

                                   26
                                   27

                                   28
                                                                   5
                                             [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE
                                         APPLICATION FOR AN ORDER ADVANCING PLAINTIFF’S MOTION
                                                TO COMPEL THE DEPOSITION OF STEVE PENNY
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 6 of 45 Page ID #:615




           EXHIBIT “1”
    Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 7 of 45 Page ID #:616


Alex Cunny

From:                 Vince Finaldi
Sent:                 Friday, October 26, 2018 3:16 PM
To:                   Leigh Robie; Edith Matthai; Alex Cunny; Holm, Margaret; Daniel White; Leos, Melissa
Cc:                   John Manly; Kathy Frederiksen; Kamin, Mitchell A; Chen, Mark Y; Jolley, David; Victoria Mery; Tim
                      Bucknell
Subject:              RE: USAG - Depositions - Steve Penny and Others


The Court provided you leave to file a regularly noticed motion. The court did not make any order preventing his
deposition from going forward. As such, please provide dates or we will unilaterally set it. Follow the rules that everyone
is bound to please.

Vince William Finaldi, Esq.
MANLY, STEWART & FINALDI
19100 Von Karman Avenue, Suite 800
Irvine, California 92612
Phone: (949) 252‐9990
Direct: (949) 943‐8423
Fax: (949) 252‐9991
vfinaldi@manlystewart.com




THE INFORMATION CONTAINED IN THIS E‐MAIL MESSAGE IS PROTECTED BY THE ATTORNEY‐CLIENT AND/OR THE ATTORNEY‐WORK PRODUCT
PRIVILEGES. IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND THE PRIVILEGES ARE NOT WAIVED BY VIRTUE OF THIS
HAVING BEEN SENT BY E‐MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E‐MAIL OR ANY OTHER READER OF THE E‐MAIL IS NOT THE NAMED
RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO THE NAMED RECIPIENT, ANY USE, DISSEMINATION, DISTRIBUTION OR
COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.


From: Leigh Robie [mailto:LRobie@romalaw.com]
Sent: Friday, October 26, 2018 3:12 PM
To: Vince Finaldi <vfinaldi@manlystewart.com>; Edith Matthai <EMatthai@romalaw.com>; Alex Cunny
<acunny@manlystewart.com>; Holm, Margaret <Margaret.Holm@clydeco.us>; Daniel White
<DWhite@WhiteAmundson.com>; Leos, Melissa <Melissa.Leos@clydeco.us>
Cc: John Manly <jmanly@manlystewart.com>; Kathy Frederiksen <kfrederiksen@manlystewart.com>; Kamin, Mitchell A
<MKamin@cov.com>; Chen, Mark Y <MYChen@cov.com>; Jolley, David <djolley@cov.com>; Victoria Mery
<VMery@bafirm.com>; Tim Bucknell <TBucknell@romalaw.com>
Subject: RE: USAG ‐ Depositions ‐ Steve Penny and Others

Vince,
We will not provide deposition dates. The court’s order asked us to file a regularly noticed request for
stay. We will be filing a regularly noticed motion and will be moving Penny’s 12(b)(2) motion to a date
after that.

Leigh Robie
5RELH 0DWWKDL
500 South Grand Ave.
Suite 1500
Los Angeles, CA 90071
                                                               1
                                                                                                        EXHIBIT 1
                                                                                                             001
    Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 8 of 45 Page ID #:617
213-706-8000
213-706-9913 (fax)

WARNING: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-
2521 and is legally privileged. It contains information from the law firm of Robie & Matthai, which may
be privileged, confidential and exempt from disclosure under applicable law. Dissemination or copying
of this by anyone other than the addressee or the addressee's agent is strictly prohibited. If this
electronic transmission is received in error, please notify Robie & Matthai immediately at (213) 706-
8000. Thank you.

From: Vince Finaldi [mailto:vfinaldi@manlystewart.com]
Sent: Friday, October 26, 2018 3:06 PM
To: Leigh Robie <LRobie@romalaw.com>; Edith Matthai <EMatthai@romalaw.com>; Alex Cunny
<acunny@manlystewart.com>; Holm, Margaret <Margaret.Holm@clydeco.us>; Daniel White
<DWhite@WhiteAmundson.com>; Leos, Melissa <Melissa.Leos@clydeco.us>
Cc: John Manly <jmanly@manlystewart.com>; Kathy Frederiksen <kfrederiksen@manlystewart.com>; Kamin, Mitchell A
<MKamin@cov.com>; Chen, Mark Y <MYChen@cov.com>; Jolley, David <djolley@cov.com>; Victoria Mery
<VMery@bafirm.com>
Subject: RE: USAG ‐ Depositions ‐ Steve Penny and Others

Leigh and Edith,

I trust you just received a copy of the Court’s Order denying Mr. Penny’s ex‐parte? As such, please provide dates for his
deposition forthwith. We have been informed that he is out on bail, thus, this is the perfect time to get his deposition
out of the way.

Thanks,

Vince William Finaldi, Esq.
MANLY, STEWART & FINALDI
19100 Von Karman Avenue, Suite 800
Irvine, California 92612
Phone: (949) 252‐9990
Direct: (949) 943‐8423
Fax: (949) 252‐9991
vfinaldi@manlystewart.com




THE INFORMATION CONTAINED IN THIS E‐MAIL MESSAGE IS PROTECTED BY THE ATTORNEY‐CLIENT AND/OR THE ATTORNEY‐WORK PRODUCT
PRIVILEGES. IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND THE PRIVILEGES ARE NOT WAIVED BY VIRTUE OF THIS
HAVING BEEN SENT BY E‐MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E‐MAIL OR ANY OTHER READER OF THE E‐MAIL IS NOT THE NAMED
RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO THE NAMED RECIPIENT, ANY USE, DISSEMINATION, DISTRIBUTION OR
COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.


From: Vince Finaldi
Sent: Thursday, October 18, 2018 4:24 PM
To: Leigh Robie <LRobie@romalaw.com>; Edith Matthai <EMatthai@romalaw.com>; Alex Cunny
<acunny@manlystewart.com>; Holm, Margaret <Margaret.Holm@clydeco.us>; Daniel White
<DWhite@WhiteAmundson.com>; Leos, Melissa <Melissa.Leos@clydeco.us>
Cc: John Manly <jmanly@manlystewart.com>; Kathy Frederiksen <kfrederiksen@manlystewart.com>; Kamin, Mitchell A
<MKamin@cov.com>; Chen, Mark Y <MYChen@cov.com>; Jolley, David <djolley@cov.com>; Victoria Mery
                                                               2
                                                                                                        EXHIBIT 1
                                                                                                             002
    Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 9 of 45 Page ID #:618
<VMery@bafirm.com>
Subject: Re: USAG ‐ Depositions ‐ Steve Penny and Others

Leigh and Edith,

Are you going to provide me the professional courtesy of a substantive response? Or does Mr. Penny’s arrest, in your
opinion, ipso facto freeze time?

Please advise.

Vince William Finaldi, Esq.
MANLY, STEWART & FINALDI
19100 Von Karman Ave. Ste. 800
Irvine, CA 92613
P (949) 252‐9990
F (949) 252‐9991
vfinaldi@manlystewart.com

On Oct 18, 2018, at 9:26 AM, Vince Finaldi <vfinaldi@manlystewart.com> wrote:

        Mrs. Robie,

        If you have time to respond to that issue, you have time to respond to the substance of my email. I am
        eagerly awaiting such, so we know what to put into our motion for relief. In my opinion, the issues are
        clear cut. But, I will await your position.

        Thank you,

        Vince William Finaldi, Esq.
        MANLY, STEWART & FINALDI
        19100 Von Karman Avenue, Suite 800
        Irvine, California 92612
        Phone: (949) 252‐9990
        Direct: (949) 943‐8423
        Fax: (949) 252‐9991
        vfinaldi@manlystewart.com
        <image001.jpg>
        THE INFORMATION CONTAINED IN THIS E‐MAIL MESSAGE IS PROTECTED BY THE ATTORNEY‐CLIENT AND/OR THE ATTORNEY‐
        WORK PRODUCT PRIVILEGES. IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND THE PRIVILEGES ARE
        NOT WAIVED BY VIRTUE OF THIS HAVING BEEN SENT BY E‐MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E‐MAIL OR ANY
        OTHER READER OF THE E‐MAIL IS NOT THE NAMED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO
        THE NAMED RECIPIENT, ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY
        PROHIBITED.


        From: Leigh Robie [mailto:LRobie@romalaw.com]
        Sent: Thursday, October 18, 2018 9:24 AM
        To: Vince Finaldi <vfinaldi@manlystewart.com>; Edith Matthai <EMatthai@romalaw.com>; Alex Cunny
        <acunny@manlystewart.com>; Holm, Margaret <Margaret.Holm@clydeco.us>; Daniel White
        <DWhite@WhiteAmundson.com>; Leos, Melissa <Melissa.Leos@clydeco.us>
        Cc: John Manly <jmanly@manlystewart.com>; Kathy Frederiksen <kfrederiksen@manlystewart.com>;
        Kamin, Mitchell A <MKamin@cov.com>; Chen, Mark Y <MYChen@cov.com>; Jolley, David
        <djolley@cov.com>; Victoria Mery <VMery@bafirm.com>
        Subject: RE: USAG ‐ Depositions ‐ Steve Penny and Others

                                                              3
                                                                                                      EXHIBIT 1
                                                                                                           003
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 10 of 45 Page ID
                                           #:619
Mr. Finaldi,
Our firm did not unilaterally take Mr. Penny’s deposition off calendar in August. Please
see the attached correspondence between you and our office.

Leigh Robie
5RELH 0DWWKDL
500 South Grand Ave.
Suite 1500
Los Angeles, CA 90071
213-706-8000
213-706-9913 (fax)

WARNING: This e-mail is covered by the Electronic Communications Privacy Act, 18
U.S.C. 2510-2521 and is legally privileged. It contains information from the law firm of
Robie & Matthai, which may be privileged, confidential and exempt from disclosure
under applicable law. Dissemination or copying of this by anyone other than the
addressee or the addressee's agent is strictly prohibited. If this electronic transmission
is received in error, please notify Robie & Matthai immediately at (213) 706-8000. Thank
you.

From: Vince Finaldi [mailto:vfinaldi@manlystewart.com]
Sent: Thursday, October 18, 2018 9:13 AM
To: Edith Matthai <EMatthai@romalaw.com>; Alex Cunny <acunny@manlystewart.com>; Holm,
Margaret <Margaret.Holm@clydeco.us>; Daniel White <DWhite@WhiteAmundson.com>; Leos, Melissa
<Melissa.Leos@clydeco.us>; Leigh Robie <LRobie@romalaw.com>
Cc: John Manly <jmanly@manlystewart.com>; Kathy Frederiksen <kfrederiksen@manlystewart.com>;
Kamin, Mitchell A <MKamin@cov.com>; Chen, Mark Y <MYChen@cov.com>; Jolley, David
<djolley@cov.com>; Victoria Mery <VMery@bafirm.com>
Subject: RE: USAG ‐ Depositions ‐ Steve Penny and Others

Edith,

You can’t just unilaterally take his deposition off calendar after already agreeing to it. Especially since
this is the second time you have done it. Talk about gamesmanship. Especially since you have not even
attempted to provide any justification therefor. Not a single sentence. Please advise because we intend
to proceed with this deposition, as scheduled. He has filed a dispositive motion and our clients are
entitled to depose him regarding those issues so long as that motion is still on calendar.

Awaiting your timely response.

Vince William Finaldi, Esq.
MANLY, STEWART & FINALDI
19100 Von Karman Avenue, Suite 800
Irvine, California 92612
Phone: (949) 252‐9990
Direct: (949) 943‐8423
Fax: (949) 252‐9991
vfinaldi@manlystewart.com
<image001.jpg>
THE INFORMATION CONTAINED IN THIS E‐MAIL MESSAGE IS PROTECTED BY THE ATTORNEY‐CLIENT AND/OR THE ATTORNEY‐
WORK PRODUCT PRIVILEGES. IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND THE PRIVILEGES ARE
NOT WAIVED BY VIRTUE OF THIS HAVING BEEN SENT BY E‐MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E‐MAIL OR ANY
OTHER READER OF THE E‐MAIL IS NOT THE NAMED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO
                                                      4
                                                                                              EXHIBIT 1
                                                                                                   004
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 11 of 45 Page ID
                                   #:620
THE NAMED RECIPIENT, ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY
PROHIBITED.


From: Edith Matthai [mailto:EMatthai@romalaw.com]
Sent: Thursday, October 18, 2018 8:09 AM
To: Alex Cunny <acunny@manlystewart.com>; Holm, Margaret <Margaret.Holm@clydeco.us>; Daniel
White <DWhite@WhiteAmundson.com>; Leos, Melissa <Melissa.Leos@clydeco.us>; Leigh Robie
<LRobie@romalaw.com>
Cc: John Manly <jmanly@manlystewart.com>; Vince Finaldi <vfinaldi@manlystewart.com>; Kathy
Frederiksen <kfrederiksen@manlystewart.com>; Kamin, Mitchell A <MKamin@cov.com>; Chen, Mark Y
<MYChen@cov.com>; Jolley, David <djolley@cov.com>; Victoria Mery <VMery@bafirm.com>
Subject: RE: USAG ‐ Depositions ‐ Steve Penny and Others

The deposition of Steve Penny is off calendar.

Edith R. Matthai
52%,( 0$77+$,
500 South Grand Ave.
Suite 1500
Los Angeles, CA 90071
213-706-8000
213-706-9913 (fax)

WARNING: This e-mail is covered by the Electronic Communications Privacy Act, 18
U.S.C. 2510-2521 and is legally privileged. It contains information from the law firm of
Robie & Matthai, which may be privileged, confidential and exempt from disclosure
under applicable law. Dissemination or copying of this by anyone other than the
addressee or the addressee's agent is strictly prohibited. If this electronic transmission
is received in error, please notify Robie & Matthai immediately at (213) 706-8000. Thank
you.



From: Alex Cunny [mailto:acunny@manlystewart.com]
Sent: Tuesday, October 9, 2018 11:12 AM
To: Holm, Margaret; Daniel White; Edith Matthai; Leos, Melissa; Leigh Robie
Cc: John Manly; Vince Finaldi; Kathy Frederiksen; Kamin, Mitchell A; Chen, Mark Y; Jolley, David; Victoria
Mery
Subject: USAG - Depositions - Steve Penny and Others

All,

Per Edith’s offer, we will be noticing the deposition of Steve Penny for October 23, 2018 in Indianapolis.
Dan/Peggy‐ We still have not gotten any dates for Leslie King or Bitsy Kelley. We still need them, asked a
while back, and will be sending subpoenas today if we do not get any by the close of business tomorrow.
Please advise of their availability.

Thank you,

Alex E. Cunny, Esq.
Attorney
MANLY, STEWART & FINALDI
                                                      5
                                                                                              EXHIBIT 1
                                                                                                   005
      Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 12 of 45 Page ID
                                         #:621
       19100 Von Karman Ave.
       Suite 800
       Irvine, CA 92612
       P (949) 252‐9990
       F (949) 252‐9991
       acunny@manlystewart.com
       <image001.jpg>
       THE INFORMATION CONTAINED IN THIS E‐MAIL MESSAGE IS PROTECTED BY THE ATTORNEY‐CLIENT AND/OR THE ATTORNEY‐
       WORK PRODUCT PRIVILEGES. IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND THE PRIVILEGES ARE
       NOT WAIVED BY VIRTUE OF THIS HAVING BEEN SENT BY E‐MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E‐MAIL OR ANY
       OTHER READER OF THE E‐MAIL IS NOT THE NAMED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO
       THE NAMED RECIPIENT, ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY
       PROHIBITED.




       This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report
       this email as spam.




       This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report
       this email as spam.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as
spam.




                                                             6
                                                                                                     EXHIBIT 1
                                                                                                          006
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 13 of 45 Page ID
                                   #:622




         EXHIBIT “2”
       Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 14 of 45 Page ID
                                          #:623

Alex Cunny

From:                Alex Cunny
Sent:                Tuesday, October 30, 2018 5:04 PM
To:                  'Leigh Robie'; Edith Matthai
Cc:                  John Manly; Vince Finaldi; Kathy Frederiksen
Subject:             RE: Raisman v. USOC, et al. - Penny Deposition - Formal Meet and Confer Pursuant to LR 37-1


Ms. Robie,

I’ve reviewed your letter, and we disagree with a number of things:

First, Penny’s testimony is relevant to other defendants (both on jurisdiction and the merits). Penny’s testimony is
relevant to both USOC and USAG’s liability, as well as USOC’s jurisdictional challenge. When he was CEO of USA
Gymnastics, he “allegedly” took files from a United States Olympic Committee Training Site and concealed/ destroyed
them. His conduct as the CEO of USA Gymnastics is directly relevant and imputable to USAG, some of which was
conducted or directed at a USOC Training Site, thus, deprivation of his testimony is not only a deprivation of evidence in
Penny’s case, but a deprivation of evidence as to USOC and USAG as well.

Second, your letter is an end‐run around the Court’s ruling of last Friday, October 26, 2018, which denied the stay
request. In essence, Penny is entitling himself to a de facto stay by pushing out his own motion, and creating a windfall
for his co‐defendants; whose challenges remain on‐calendar, without the benefit of his testimony. Penny’s ex parte
Application was denied, and thus, again, there is no stay. Similar to your “disagreement” about the stay in Raisman, you,
again, have no Court Order for a stay but are attempting to read one into a ruling to the contrary.

Third, and as to merits discovery proceeding in Raisman, there is no stay, and you have continually failed to provide a
court order of a stay. That is because there is no stay. The 26(f) conference was held, trial dates and pre‐trial dates were
set, and no jurisdictional discovery stay was discussed or acknowledged in that stipulated order. No stay exists and you
have no order supporting your position.

Fourth, Mr. Harden, who is a Texas attorney, not licensed in California, and not an attorney in this case, appeared at
deposition in lieu of Mr. Penny, stating, contrary to the representations made in the ex parte application, that he knew
essentially nothing about the case. You cite this in your letter as if this representation of Mr. Harden reevaluating the
case after “he was familiar with the facts” means something. It does not. Mr. Penny willfully failed to appear for a
deposition, without an order staying the case, and now is attempting to obtain a de facto order staying the case, by
continuing his Motion and refusing to sit for deposition in the meantime. Mr. Harden’s beliefs about the case, are not
any of my concern, or of any import. He, presumably, is an advocate for Penny, who is facing serious felony charges and
whose non‐appearance was not retroactively justified by the Court’s denial of the ex parte application. Mr. Harden’s
guess at the duration of the criminal prosecution of Penny, is just that: a pure, speculative guess without regard for my
client’s rights or interests.

We oppose any application, as it is an end‐run around the Court’s order from last Friday. Furthermore, your
correspondence does nothing to address the discovery concern we presented. We will be seeking ex parte relief in order
to set Penny’s deposition before the due date of our 12(b)(2) Oppositions to Penny and other challenging defendants.

Thank you,

Alex E. Cunny, Esq.
Attorney
MANLY, STEWART & FINALDI
                                                             1
                                                                                                     EXHIBIT 2
                                                                                                          001
       Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 15 of 45 Page ID
                                          #:624
19100 Von Karman Ave.
Suite 800
Irvine, CA 92612
P (949) 252‐9990
F (949) 252‐9991
acunny@manlystewart.com




THE INFORMATION CONTAINED IN THIS E‐MAIL MESSAGE IS PROTECTED BY THE ATTORNEY‐CLIENT AND/OR THE ATTORNEY‐WORK PRODUCT
PRIVILEGES. IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND THE PRIVILEGES ARE NOT WAIVED BY VIRTUE OF THIS
HAVING BEEN SENT BY E‐MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E‐MAIL OR ANY OTHER READER OF THE E‐MAIL IS NOT THE NAMED
RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO THE NAMED RECIPIENT, ANY USE, DISSEMINATION, DISTRIBUTION OR
COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.


From: Leigh Robie <LRobie@romalaw.com>
Sent: Tuesday, October 30, 2018 9:31 AM
To: Alex Cunny <acunny@manlystewart.com>; Edith Matthai <EMatthai@romalaw.com>
Cc: John Manly <jmanly@manlystewart.com>; Vince Finaldi <vfinaldi@manlystewart.com>; Kathy Frederiksen
<kfrederiksen@manlystewart.com>
Subject: RE: Raisman v. USOC, et al. ‐ Penny Deposition ‐ Formal Meet and Confer Pursuant to LR 37‐1

Gentlemen,
Please see the attached letter in response to your meet and confer email below.

Leigh Robie
5RELH 0DWWKDL
500 South Grand Ave.
Suite 1500
Los Angeles, CA 90071
213-706-8000
213-706-9913 (fax)

WARNING: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-
2521 and is legally privileged. It contains information from the law firm of Robie & Matthai, which may
be privileged, confidential and exempt from disclosure under applicable law. Dissemination or copying
of this by anyone other than the addressee or the addressee's agent is strictly prohibited. If this
electronic transmission is received in error, please notify Robie & Matthai immediately at (213) 706-
8000. Thank you.

From: Alex Cunny [mailto:acunny@manlystewart.com]
Sent: Monday, October 29, 2018 11:42 AM
To: Leigh Robie <LRobie@romalaw.com>; Edith Matthai <EMatthai@romalaw.com>
Cc: John Manly <jmanly@manlystewart.com>; Vince Finaldi <vfinaldi@manlystewart.com>; Kathy Frederiksen
<kfrederiksen@manlystewart.com>
Subject: Raisman v. USOC, et al. ‐ Penny Deposition ‐ Formal Meet and Confer Pursuant to LR 37‐1

Ms. Robie and Ms. Matthai,

In accord with Judge DeMarchi’s Standing Order, and in light of the fact that the Plaintiff will be seeking sanctions
pursuant to FRCP 37, we are meeting and conferring with respect to the deposition of Steve Penny and in accord with
Local Rule 37‐1. The informal letter briefing does not apply under these circumstances.
                                                               2
                                                                                                        EXHIBIT 2
                                                                                                             002
       Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 16 of 45 Page ID
                                          #:625
As you know, we attempted to take Mr. Penny’s deposition last week, specifically, on October 23, 2018. He did not
appear. Presumably, Mr. Penny was expecting his ex parte application for a stay to be granted. It was not, per last
Friday’s order from the Court. There is no stay, our client’s oppositions to Mr. Penny’s (as well as other defendants’
motions whom his testimony is relevant to: USOC and USAG) are due in approximately three weeks, and his testimony is
relevant for both jurisdictional and merits based discovery. Indeed, this was at the heart of our Rule 11 provided to you
a little over a week ago.

In an effort to resolve this matter informally, please produce Mr. Penny for his deposition, especially in light of the
denial of the ex parte application last week.

Thank you,

Alex E. Cunny, Esq.
Attorney
MANLY, STEWART & FINALDI
19100 Von Karman Ave.
Suite 800
Irvine, CA 92612
P (949) 252‐9990
F (949) 252‐9991
acunny@manlystewart.com




THE INFORMATION CONTAINED IN THIS E‐MAIL MESSAGE IS PROTECTED BY THE ATTORNEY‐CLIENT AND/OR THE ATTORNEY‐WORK PRODUCT
PRIVILEGES. IT IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL NAMED ABOVE AND THE PRIVILEGES ARE NOT WAIVED BY VIRTUE OF THIS
HAVING BEEN SENT BY E‐MAIL. IF THE PERSON ACTUALLY RECEIVING THIS E‐MAIL OR ANY OTHER READER OF THE E‐MAIL IS NOT THE NAMED
RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO DELIVER IT TO THE NAMED RECIPIENT, ANY USE, DISSEMINATION, DISTRIBUTION OR
COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as spam.




                                                               3
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 17 of 45 Page ID
                                   #:626




         EXHIBIT “3”
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 18 of 45 Page ID
                                   #:627




                                                                 EXHIBIT 3
                                                                      001
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 19 of 45 Page ID
                                   #:628




                                                                 EXHIBIT 3
                                                                      002
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 20 of 45 Page ID
                                   #:629




         EXHIBIT “4”
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 21 of 45 Page ID
                                   #:630




                                                                 EXHIBIT 6
                                                                      001
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 22 of 45 Page ID
                                   #:631




                                                                 EXHIBIT 6
                                                                      002
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 23 of 45 Page ID
                                   #:632




                                                                 EXHIBIT 6
                                                                      003
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 24 of 45 Page ID
                                   #:633




                                                                 EXHIBIT 6
                                                                      004
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 25 of 45 Page ID
                                   #:634




                                                                 EXHIBIT 6
                                                                      005
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 26 of 45 Page ID
                                   #:635




                                                                 EXHIBIT 6
                                                                      006
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 27 of 45 Page ID
                                   #:636




                                                                 EXHIBIT 6
                                                                      007
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 28 of 45 Page ID
                                   #:637




         EXHIBIT “5”
Case
 Case8:18-cv-01117-JLS-KES
       2:18-cv-03461-JLS-KESDocument
                             Document113
                                       42-1Filed
                                              Filed
                                                 10/26/18
                                                    11/02/18Page
                                                              Page
                                                                 1 of291 ofPage
                                                                            45 Page
                                                                                ID #:9663
                                                                                      ID
                                      #:638


   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01117-JLS-KES                                         Date: October 26, 2018
  Title: Jane LM Doe v. Dr. Larry Nassar et al.

  Case No. 2:18-cv-03462-JLS-KES
  Title: Jordyn Marie Wieber v. United States Olympic Committee et al.


  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

           Terry Guerrero                                               N/A
           Deputy Clerk                                            Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

           Not Present                                             Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER DENYING WITHOUT
               PREJUDICE DEFENDANT STEPHEN PENNY’S EX PARTE
               APPLICATIONS (Docs. 107, 56)

          Before the Court are Defendant Stephen Penny’s Ex Parte Applications for a
       1
  Stay. The Applications request a stay of the proceedings because of Penny’s recent
  arrest in Texas. The Court finds that Penny has failed to show that he will suffer any
  prejudice should his request be heard as a regularly noticed motion. See Mission Power
  Engineering Co. v. Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)
  (finding that to “justify ex parte relief . . . the evidence must show that the moving party’s
  cause will be irreparably prejudiced if the underlying motion is heard according to
  regular noticed motion procedures”). Here, the only prejudice arises from the hearing
  date scheduled on Penny’s own motion. A less drastic course would be a request to
  continue the hearing on Penny’s 12(b)(2) motion until after the Court hears a noticed and
  fully briefed motion to stay.
          Accordingly, the Court DENIES Penny’s Ex Parte Applications without prejudice
  to a regularly noticed motion.


           1
          Penny filed identical ex parte applications in Doe v. Dr. Larry Nassar, Case No. 8:18-
  cv-01117-JLS-KES (Doc. 107) and Wieber v. United States Olympic Committee, Case No. 2:18-
  cv-03462-JLS-KES (Doc 56). In both cases, the Plaintiffs filed identical oppositions (Doc. 109;
  Doc. 57) and Penny filed identical replies (Doc. 112; Doc. 58).
  ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL                                        1
                                                                                    EXHIBIT 5
                                                                                         001
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 30 of 45 Page ID
                                   #:639




         EXHIBIT “6”
To:           Alan Ashley[Alan.Ashley@usoc.org]
From:            Case
              Steve     2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 31 of 45 Page ID
                    Penny
Sent:         Tue 1/29/2013 6:11:05 PM                #:640
Subject:      FW: Commitment to your Organization

Alan – I would like to discuss this with you. It concerns me that St. V's has been working closely with 4 NGBs, and had over 60 athletes at the
Olympic Games that they had served, and has made no progress with the USOC recently. They have been at the door waiting for more
feedback from the USOC and received nothing to the best of my knowledge. If Larry Nassar is the gate-keeper, then we have a real issue.

Steve

From: Ralph Reiff <RVReiff@stvincent.org>
Date: Tue, 29 Jan 2013 11:50:22 -0600
To: "spenny@usa-gymnastics.org" <spenny@usa-gymnastics.org>
Cc: Ralph Reiff <RVReiff@stvincent.org>
Subject: Commitment to your Organization

Steve

The USOC has apparently recruited and engaged three (3) geographically located medical providers to 'mimic' the current SVSP "no-barriers"
program established specifically for our partners at USA Gymnastics.

http://www.teamusa.org/For-Athletes/Medical-Services/National-Medical-Network.aspx
Please know the leadership of our System as well as those of us providing the care within SVSP are very committed to providing specialized, comprehensive services for your
athletes.


Ralph V. Reiff, MEd LAT ATC
Executive Director
St Vincent Sports Performance
Administrative Assistant: Christy L. Johnson cljohns2@stvincent.org
iPhone/text (317) 514-9146




CONFIDENTIALITY NOTICE:
This email message and any accompanying data or files is confidential and may contain privileged information intended only for the named
recipient(s). If you are not the intended recipient(s), you are hereby notified that the dissemination, distribution, and or copying of this
message is strictly prohibited. If you receive this message in error, or are not the named recipient(s), please notify the sender at the email
address above, delete this email from your computer, and destroy any copies in any form immediately. Receipt by anyone other than the
named recipient(s) is not a waiver of any attorney-client, work product, or other applicable privilege.




                                                                                                                                          EXHIBIT 6
                                                                                                                                               001
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 32 of 45 Page ID
                                   #:641




         EXHIBIT “7”
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 33 of 45 Page ID
                                   #:642




                                                                 EXHIBIT 7
                                                                      001
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 34 of 45 Page ID
                                   #:643




                                                                 EXHIBIT 7
                                                                      002
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 35 of 45 Page ID
                                   #:644




         EXHIBIT “8”
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 36 of 45 Page ID
                                   #:645




                                                                                EXHIBIT 8
                                                                                     001
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 37 of 45 Page ID
                                   #:646




         EXHIBIT “9”
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 38 of 45 Page ID
                                   #:647




                                                                 EXHIBIT 9
                                                                      001
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 39 of 45 Page ID
                                   #:648




                                                                 EXHIBIT 9
                                                                      002
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 40 of 45 Page ID
                                   #:649




                                                                 EXHIBIT 9
                                                                      003
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 41 of 45 Page ID
                                   #:650




                                                                 EXHIBIT 9
                                                                      004
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 42 of 45 Page ID
                                   #:651




                                                                 EXHIBIT 9
                                                                      005
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 43 of 45 Page ID
                                   #:652




                                                                 EXHIBIT 9
                                                                      006
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 44 of 45 Page ID
                                   #:653




                                                                 EXHIBIT 9
                                                                      007
Case 2:18-cv-03461-JLS-KES Document 42-1 Filed 11/02/18 Page 45 of 45 Page ID
                                   #:654




                                                                 EXHIBIT 9
                                                                      008
